Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4, 6, 8-14 is/are rejected under 35 U.S.C. 103 as obvious over Reinartz et al. (US 2006/0155055; Reinartz) in view of Kojima et al. (US 2003/0059617; Kojima)
Re Claims 1-3, 6, 11, and 13-14: Reinartz discloses applying a composition over an automobile metallic substrate as a primer or sealer. [0089]. Reinartz discloses that finishing systems in the art include those comprising primer coatings, a pigmented basecoat and a clearcoat. [0003, 27]. Reinartz discloses applying the composition in a “wet-on-wet” process in which layers are applied individually and then cured. [0086]. Note para. [0027] describing that the coatings “may” be cured individually, [0027], and thus implying simultaneous curing.  

 The composition comprises: 
a polyaspartic acid ester of Formula (I), [0010]; 
    PNG
    media_image1.png
    196
    408
    media_image1.png
    Greyscale

a polyisocyanate (“PI”) crosslinking agent, [0009]; 
pigment, [0037];
solvent, [0038]; and
hydroxy functional polymeric components (i.e. binder). [0065]. 

Reinartz discloses the method as shown above. In particular, Reinartz discloses that the primer, basecoat and clearcoat “may” be cured after each deposition but not required (i.e. 3C3B). [0027]. 
Kojima discloses forming multilayer in the same field as Reinartz. [0001]. Kojima utilizes a 3C1B process on top of an electrodeposited coat as in Reinartz. [0005]. Kojima discloses that the 3C1B is as good as a conventional 3C3B. [0007].The layers in the 3C1B are a primer (intermediate coating), basecoat and clearcoat. [0008]. The 3C1B process has the advantage of process simplifying, cost saving, energy consumption saving, environmental load reducing. [0008].
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Reinartz and cure the primer, basecoat and clearcoat simultaneously. Kojima discloses that this has the advantage that of simplifying the process, cost saving, energy savings and reduction of environmental load. These advantages are beneficial for Reinartz in an industrial setting and compatible with its teachings. Since the layers do not need to be cured after application, but rather may be cured after application (as in a conventional 3C3B).
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.




Re claim 8: Reinartz utilizes the composition as a clear coat. [0085].

Re Claim 9: Reinartz utilizes the composition as a base coat. [0087].

Re Claim 10: Reinartz utilizes solvent and water-based compositions. [0038-39].

Re Claim 11:

    PNG
    media_image2.png
    437
    421
    media_image2.png
    Greyscale


Re Claim 12: Reinartz applies the coating via airless spraying. [0027, 38]. 
Reinartz discloses applying the composition on treated metal substrates. [0089]. 

Claim 5 is rejected under 35 U.S.C. 103(a) as obvious over Reinartz et al. (Reinartz) in view of Kojima et al. (Kojima), and Lavalaye et al. (US 2013/0071668; Lavalaye)
Reinartz discloses the method as shown above. Reinartz does not explicitly disclose the particulars of the flashing step for the primer layer.
However, Lavalaye in the field of coating automobile multilayers, [0002], discusses 3C1B systems. [0004]. Lavalaye discloses that in a 3C1B process, following application, the layer is flashed for a period of 1 to 15 minutes. [0139]. The layers are subsequently applied with more flashing steps. Id. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Reinartz and perform a flashing step in the 3C1B process with a period of 1 to 15 minutes as taught by Lavalaye.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.
 
Claim(s) 15-17 are rejected under 35 U.S.C. 103(a) as obvious over Reinartz et al. (Reinartz) in view of Kojima et al. (Kojima), and Cuyler et al. (US 2002/0007872; Cuyler)
Reinartz discloses coating a metal automobile substrate. Reinartz does not disclose that the metal substrate is subjected to a pretreatment composition.
However, Cuyler discloses subjecting metal substrates to conversion coatings to improve corrosion resistance, [0005], and improved adhesion to coatings applied. [0006]. The conversion coating comprises phosphate anions, [0011], supplied by a water-soluble salt. Id. The composition is acidic. [0014]. The concentration of the phosphate anion is in the range of 1-180g/L (.1 wt.%-18 wt. %). After application the layer, the process performs a dry-in-place method to remove the volatiles. [0040] (i.e. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the method of Reinartz and subject the metal substrate to a pretreatment method. The pretreatment of Cuyler enhances the adhesion to the overlying coatings and improves corrosion protection. These are desired advantages for Reinartz’s process.

Claim(s) 15-19 are rejected under 35 U.S.C. 103(a) as obvious over Reinartz et al. Reinartz et al. (Reinartz) in view of Kojima et al. (Kojima), and Brouwer et al. (US 2011/0041957; Brouwer). 
Reinartz discloses coating a metal automobile substrate. Reinartz does not disclose that the metal substrate is subjected to a pretreatment composition as claimed.
	However, Brouwer discloses conversion coatings applied to metallic substrate that result in anticorrosion characteristics. [0037]. Brouwer’s composition have acidic pH. [0038, 51]. Brouwer discloses that in one aspect of the invention a proportion of phosphate anions result in the conversion layer. Id. However, phosphate-free compounds can also be utilized. Id. 
The determination of optimum or workable ranges of the phosphate anions to achieve anticorrosion properties, and adhesion to organic topcoats would have been characterized by routine experimentation. See MPEP 2144.05 IIB
	The conversion layers comprise water-soluble titanium and zirconium compounds. Abs. The titanium and zirconium compounds dissociate into titanium or zirconium and anions of the fluoro- complex. [0027]. The concentration of the titanium and zirconium is in the range of 2.5E-4 mol/L – 2.0E-2 mol/L. [0018]. If the concentration of titanium/zirconium is too low, the passivation layer is not formed. [0015]. 

	After coating the composition on the substrate by immersion or spraying, [0051], the composition is dried (e.g. flashed off). 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Reinartz and subject the metallic substrate to the conversion coating of Brouwer. Brouwer’s conversion coating provides anti-corrosion properties as well as improved adhesion to the overlying polymeric coatings. These are two advantages over uncoated substrates.

Claim(s) 21-22 are rejected under 35 U.S.C. 103 as obvious over Reinartz et al. (Reinartz) in view of Kojima et al. (Kojima), Horkey (US 2011/0078888; Horkey), and Annen (US 2008/0233837; Annen)
Reinartz discloses the method as shown above. In particular, Reinartz discloses the formation of the multilayer film wherein the layers, including the primer, are cured simultaneously. Reinartz does not disclose that the primer layer is subjected to a denibbing step prior to the coating of further layers.
However, Horkey forms multilayers comprising primers, basecoat, and clearcoats. [0005]. Horkey discloses priming a portion of the substrate. [0005]. Horkey discloses wet-sanding the portion of the device prior to application of subsequent coatings. Id. 
Annen discloses conventional methods to remove surface defects in painted substrates. [0010]. Annen removes defects via sanding. Id. The removal of defects is referred in the industry as “denibbing.” Id. 
Based on the disclosures of Horkey and Annen, it would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the method of Reinartz and subject 

Re 22: Horkey discloses that only a particular portion of the substrate is denibbed. 

Claim(s) 21-22 are rejected under 35 U.S.C. 103(a) as obvious over Reinartz et al. (Reinartz) in view of Kojima et al. (Kojima), Horkey (Horkey), and Annen (Annen)
Reinartz/Kojima disclose the method as shown above. In particular, Reinartz/Kojima discloses the formation of the multilayer film wherein the layers, including the primer, are cured simultaneously. Reinartz does not disclose that the primer layer is subjected to a denibbing step prior to the coating of further layers.
However, Horkey forms multilayers comprising primers, basecoat, and clearcoats. [0005]. Horkey discloses priming a portion of the substrate. [0005]. Horkey discloses wet-sanding the portion of the device prior to application of subsequent coatings. Id. 
Annen discloses conventional methods to remove surface defects in painted substrates. [0010]. Annen removes defects via sanding. Id. The removal of defects is referred in the industry as “denibbing.” Id. 
Based on the disclosures of Horkey and Annen, it would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the method of Reinartz and subject the primer layer to a denibbing step. Horkey discloses subjecting the primer to a wet-sanding prior to application of subsequent layers. Annen discloses that sanding permits removal of surface defects. Thus resulting in a suitable multilayer coating without defects. 



Official Notice
Examiner took official notice of the common knowledge in the automobile coating art to apply primers, basecoat, and clearcoats with intermediate flashing steps, and curing simultaneously. The term in the art is 3-coat-1-bake, 3C1B. 
Applicant did not traverse the examiner’s assertion of official notice, or applicant’s traverse is not adequate. Therefore, the well-known art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. See MPEP 2144.03

Response to Arguments
Examiner acknowledges and considers the declaration of Mr. Klaus Wissing under 37 CFR 1.132 filed July 19, 2021. Please refer response below.
Applicant's arguments filed July 19, 2021 have been fully considered but they are not persuasive.

Applicant argues that Reinartz clearly addresses only wet-on-wet processes for a base coating and clear top coating, p.7, and that clearly teaches that the individual layers be cured individually. Id. See also Declaration paras. 10, 17. 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123. “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because 

Optionally, a primer can be applied over the electrodeposited primer, usually by spraying, to provide better appearance of a base coating or a mono coating applied over the primer and to improve the adhesion of such coatings to the primer or both of the above. A mono coating of a pigmented coating composition then can be applied but preferably, a pigmented base coating with a clear top coating is applied to form a clear coat/color coat finish on the truck or automobile body or auto or truck part. Usually, after application, each of the coatings may be cured at ambient temperature or by baking at an elevated temperature. It is generally known that a clear top coating can be applied over the base coating and both coatings cured together at an elevated temperature.

Reinartz at [0027] (bolded for emphasis).  Reinartz discloses that the primer, basecoat and clear coat MAY be cured after application. The language of the Publication does not say, “must be cured,” in which case it would be clear that they must be cured separately. 
This disclosure does not limit curing the three layers together as applicant alleges. It merely describes that the art recognizes curing the basecoat and clearcoat together. The disclosure does not explicitly--nor implicitly--disclose that the primer cannot be included in the simultaneous curing. Contrary to applicant’s assertion, there is no criticizing, discrediting, or discouraging simultaneous curing.
See also Kojima, showing the advantages of such modification in the process of Reinartz. [0008] (changing a 3C3B to a 3C1B for process simplifying, cost saving, energy consumption saving, and environmental load reducing).
Therefore, the argument is not found persuasive.

Applicant cites paragraph [0036] to indicate that the primer must be cured based on that example, when the composition is used as a primer. p.7. See also Declaration para. 11.
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123. “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Applicant’s arguments directed to Lavalaye, pp.8-9,  as previously combined are not persuasive. The rejection is not presented in the current rejection set. Lavalaye is used in a different capacity to show the flashing times of the primer layer.

Applicant argues that the chemistry of Lavalaye is different and therefore cannot be applied to Reinartz. pp. 8-9; Declaration para. 12. 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, Lavalaye discloses suitable timeframes for flashing of priming layers.

Applicant argues that there is no suggestion or motivation to modify Reinartz. p.11. 
Examiner notes the current rejection comprises Kojima to address the advantages of a 3C1B over a 3C3B.

Applicant argues that the purpose of Reinartz is to focus on curing individual layers. p.11. Applicant argues that the modification of Reinartz changes the principle of operation and therefore improper. pp.11-12; Declarant para. 15.
This is not found persuasive, due to the disclosure of paragraph [0027]. Furthermore, Applicant has acknowledged that at least the basecoat and topcoat can be cured simultaneously. Therefore, that argument mischaracterized the reference.

In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959) (Claims were directed to an oil seal comprising a bore engaging portion with outwardly biased resilient spring fingers inserted in a resilient sealing member. The primary reference relied upon in a rejection based on a combination of references disclosed an oil seal wherein the bore engaging portion was reinforced by a cylindrical sheet metal casing. The seal construction taught in the primary reference required rigidity for operation, whereas the seal in the claimed invention required resiliency. The court reversed the rejection holding the "suggested combination of references would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate.").

MPEP 2143.01(VI)(bolded for emphasis). Reinartz discloses explicitly that all the layers may be cured after application. [0027]. If all the layers are cured, this scenario is known in the field as a 3C3B. Alternatively, Reinartz discloses curing the primer first then curing the basecoat and clearcoat. This scenario is known in the field as a 3C2B. Although Reinartz implies that not all the layers need be cured, Kojima explicitly discloses that the 3C3B method can be achieved with the 3C1B system. Kojima discloses the advantages of the 3C1B system.

Contrary to Applicant’s assertion, changing from a 3C3B to a 3C1B or a 3C2B to a 3C1B does not require substantial reconstruction or redesign of the elements. Particularly since Reinartz discloses that the layers “may” (and therefore may not) be cured after application. The system of Reinartz is perfectly capable of doing any of the finite known curing styles.
Therefore, the argument is not persuasive.

Applicant argues that the Reinartz system is still sticky after a 5-15 min flash and cannot be denibbed. pp.11,13. See also Declarant Paragraph 14. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claims 21- 22 have no time limit for the denibbing step. Claims 1-6, 8-19 do not require a denibbing step. Examiner suggests combining Claims 1, 5 and 21-22 if these are required to operate together.

Applicant presents a comparison of the systems and argues unexpected and superior results. pp.11-12; See also Declarant paras 14, and 16. 
“[T]he showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.” See MPEP 716.02(d)
The instant claim does not recite a requirement to comprise a mixture of HDI with a considerable portion of TDI. p.6 of Declaration. The claim only requires “at least one polyisocyanate cross-linking agent with free isocyanate groups.” Examiner suggest narrowing this limitation to make it commensurate in scope to the experiment.
If applicant does not desire narrowing then, it should present experiments that are commensurate in scope with the claimed limitations. Applicant must review if the results occur over the entire claimed range, see MPEP 716.02(d). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712